Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
T. Scott Carter appeals the district court’s order denying his motion to reconsider the district court’s dismissal of his breach of contract suit. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Carter v. Gateway Bank & Trust Co., No. 3:08-cv-00634-RLW (E.D.Va. Jan. 23, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.